Citation Nr: 1644502	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-28 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with bipolar disorder and cannabis abuse.

2.  Entitlement to a rating in excess of 20 percent for low back strain.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2012 rating decision increased the rating for low back strain from noncompensable (zero percent) to 20 percent, effective May 26, 2011.  The August 2012 rating decision granted service connection for PTSD, effective August 16, 2010.

In July 2014, during the pendency of appeal, the RO increased the initial rating for PTSD to 70 percent.  This decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In August 2014, the Veteran notified the Board that he did not want a Board hearing.

The Veteran alleged in an October 2016 statement he is unable to work due to a combination of his service-connected disabilities and should receive a TDIU.  Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his service-connected PTSD and low back strain more than four years ago in May and June 2012 and there is evidence that his PTSD and low back strain have increased in severity since that time.  

At the time of the May 2012 PTSD examination, the Veteran was working full time.  In an October 2012 statement, however, the Veteran's representative asserted that he had not worked since November 2012.  Statements were also submitted by the Veteran's former coworkers in which they indicated that they had been concerned about the Veteran's behavior at work.  

In the June 2012 VA thoracolumbar spine (back) examination, the Veteran's range of motion measurements included forward flexion to 45 degrees, and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees or greater.  In addition, results of a sensory examination and the straight leg raising test were normal in both of the lower extremities.  In a September 2013 examination for the Social Security Administration, however, forward flexion was to 120 degrees, extension was to 15 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 12 degrees, and results of a straight leg raising test were positive in the right leg.  

Thus, due to evidence of potentially worsening symptomatology, the Board finds that new VA PTSD and thoracolumbar spine examinations are necessary.

With regard to the TDIU claim, it is unclear whether and when the Veteran became unemployed.  As discussed above, the Veteran asserted in an October 2016 statement that he last worked in November 2012; however, in a January 2013 VA treatment record, the Veteran indicated that he was ready to return to work (from being on medical leave) and his psychologist wrote a letter indicating that he would be able to return to work as of January 23, 2013.  As such, clarification on the Veteran's employment history is necessary.

Furthermore, the Veteran has not been afforded a TDIU examination.  As such, if the Veteran is found to be unemployed, an examination should be scheduled to determine the combined effect of all of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.

Finally, on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the form be completed and returned to VA.

2.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from January 2015 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of any psychiatric disorders, including PTSD with bipolar disorder and cannabis abuse.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

All signs and symptoms of any psychiatric disorder should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

4.  Schedule the Veteran for a VA examination to determine the current level of severity of the low back strain.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

In discussing the severity of the low back strain, the examiner should describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

5.  After the above development has been completed, and if the Veteran is found to be unemployed, schedule the Veteran for an appropriate VA examination to ascertain whether the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history.  

The claims file should be reviewed by the examiner, and the examination report should note that review.  

All pertinent symptomatology and findings must be reported in detail.  A complete rationale should be given for all opinions and conclusions expressed.

6.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


